Exhibit 10.10

2004 STOCK OPTION PLAN

OF

GOODMAN GLOBAL, INC.

Goodman Global, Inc., a Delaware corporation (the “Company”), hereby adopts this
2004 Stock Option Plan of Goodman Global, Inc. The purposes of this Plan are as
follows:

(1) To further the growth, development and financial success of the Company and
its Subsidiaries (as defined herein), by providing additional incentives to
Employees, Consultants and Independent Directors (as such terms are defined
below) of the Company and its Subsidiaries who have been or will be given
responsibility for the management or administration of the Company’s (or one of
its Subsidiaries’) business affairs, by assisting them to become owners of
Common Stock (as defined herein), thereby benefiting directly from the growth,
development and financial success of the Company and its Subsidiaries.

(2) To enable the Company (and its Subsidiaries) to obtain and retain the
services of the type of professional, technical and managerial Employees,
Consultants and Independent Directors considered essential to the long-range
success of the Company (and its Subsidiaries) by providing and offering them an
opportunity to become owners of Common Stock under Options (as defined herein),
including, in the case of certain Employees, Options that are intended to
qualify as “incentive stock options” under Section 422 of the Code (as defined
herein).

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

Section 1.1 “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under Rule
405 of the Securities Act.

Section 1.2 “Board” shall mean the Board of Directors of the Company.

Section 1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.4 “Committee” shall mean the Committee appointed as provided in
Section 6.1.

Section 1.5 “Common Stock” shall mean the common stock, par value $0.01 per
share, of the Company.

Section 1.6 “Company” shall mean Goodman Global, Inc., a Delaware corporation.
In addition, “Company” shall mean any corporation assuming, or issuing new
employee stock options in substitution for, Incentive Stock Options outstanding
under the Plan in a transaction to which Section 424(a) of the Code applies.



--------------------------------------------------------------------------------

Section 1.7 “Consultant” shall mean any consultant or adviser if: (a) the
consultant or adviser renders bona fide services to the Company or a Subsidiary;
(b) the services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and (c) the consultant or adviser is a natural person who has
contracted directly with the Company or a Subsidiary to render such services.

Section 1.8 “Corporate Event” shall mean, as determined by the Committee (or by
the Board, in the case of Options granted to Independent Directors) in its sole
discretion, any transaction or event described in Section 7.1 (a) or any unusual
or nonrecurring transaction or event affecting the Company, any Affiliate of the
Company, or the financial statements of the Company or any Affiliate of the
Company, or any change in applicable laws, regulations, or accounting
principles.

Section 1.9 “Director” shall mean a member of the Board.

Section 1.10 “Eligible Representative” for an Optionee shall mean such
Optionee’s personal representative or such other person as is empowered under
the deceased Optionee’s will or the then applicable laws of descent and
distribution to represent the Optionee hereunder.

Section 1.11 “Employee” shall mean, with respect to any entity, any employee of
such entity (as defined in accordance with the regulations and revenue rulings
then applicable under Section 3401 (c) of the Code).

Section 1.12 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

Section 1.13 “Fair Market Value” of a share of Common Stock as of a given date
shall be:

(a) The closing price of a share of Common Stock on the principal exchange on
which such shares are then trading, if any (or as reported on any composite
index which includes such principal exchange), on the most recent trading day
prior to such determination date; or

(b) If Common Stock is not traded on an exchange, the mean between the closing
representative bid and asked prices for a share of Common Stock on the most
recent trading day prior to such determination date as reported by Nasdaq or, if
Nasdaq is not then in existence, by its successor quotation system; or

(c) If Common Stock is not publicly traded on an exchange and not quoted on
Nasdaq or a successor quotation system, the fair market value of a share of
Common Stock as determined in good faith by the Board in its sole discretion.

Section 1.14 “Incentive Stock Option” shall mean an Option that conforms to the
applicable provisions of Section 422 of the Code and that is designated as an
Incentive Stock Option by the Committee.

 

2



--------------------------------------------------------------------------------

Section 1.15 “Independent Director” shall mean a member of the Board who is not
an Employee of the Company or any of its Subsidiaries.

Section 1.16 “Initial Public Offering” shall mean the first underwritten public
offering of equity securities by the Company pursuant to an effective
registration statement filed by the Company with the United States Securities
and Exchange Commission (other than on Forms S-4 or S-8 or successors to such
forms) under the Securities Act.

Section 1.17 “Non-Qualified Stock Option” shall mean an Option which is not an
“incentive stock option” within the meaning of Section 422 of the Code.

Section 1.18 “Officer” shall mean an officer of the Company, as defined in Rule
16a-1(f) under the Exchange Act, as such Rule may be amended from time to time.

Section 1.19 “Option” shall mean an option granted under the Plan to purchase
Common Stock. Subject to Section 3.2, an Option shall, as determined by the
Committee, be either an Incentive Stock Option or a Non-Qualified Stock Option.

Section 1.20 “Optionee” shall mean an Employee, Consultant or Independent
Director to whom an Option is granted under the Plan.

Section 1.21 “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

Section 1.22 “Plan” shall mean this 2004 Stock Option Plan of Goodman Global,
Inc., as amended from time to time.

Section 1.23 “Rule 16b-3” shall mean that certain Rule 16b-3 promulgated under
the Exchange Act, as such Rule may be amended from time to time.

Section 1.24 “Securities Act” shall mean the Securities Act of 1933, as amended.

Section 1.25 “Stock Option Agreement” shall have the meaning set forth in
Section 4.1.

Section 1.26 “Stockholders Agreement” shall mean an agreement by and between the
Optionee and the Company which contains certain restrictions and limitations
applicable to the shares of Common Stock acquired upon Option exercise (and/or
to other shares of Common Stock, if any, held by the Optionee during the term of
such agreement), the terms of which shall be determined by the Board in its
discretion.

Section 1.27 “Subsidiary” of any entity shall mean any corporation in an
unbroken chain of corporations beginning with such entity if each of the
corporations other than the last corporation in the unbroken chain then owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

Section 1.28 “Termination of Consultancy” shall mean the time when the
engagement of an Optionee as a Consultant to the Company or a Subsidiary is
terminated for any reason, with

 

3



--------------------------------------------------------------------------------

or without cause, including, but not by way of limitation, by resignation,
discharge, death or retirement, but excluding a termination where there is a
simultaneous commencement of employment with the Company or any Subsidiary. The
Committee, in its sole discretion, shall determine the effect of all matters and
questions relating to Termination of Consultancy.

Section 1.29 “Termination of Directorship” shall mean the time when an Optionee
who is an Independent Director ceases to be a Director for any reason, including
but not by way of limitation, a termination by resignation, failure to be
elected or appointed, death or retirement. The Board, in its sole discretion,
shall determine the effect of all matters and questions relating to Termination
of Directorship.

Section 1.30 “Termination of Employment” shall mean the time when the
employee-employer relationship between an Optionee and the Company (or one of
its Subsidiaries) is terminated for any reason, with or without cause,
including, but not by way of limitation, a termination by resignation,
discharge, death or retirement, but excluding a termination where there is a
simultaneous reemployment by the Company (or one of its Subsidiaries). Except as
otherwise expressly provided in the terms of any applicable Stock Option
Agreement, the Committee shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for good cause, and all questions of whether a particular leave of absence
constitutes a Termination of Employment; provided, however, that, with respect
to Incentive Stock Options, a leave of absence shall constitute a Termination of
Employment if, and to the extent that, such leave of absence interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under Section 422(a)(2) of the Code.

ARTICLE II.

SHARES SUBJECT TO PLAN

Section 2.1 Shares Subject to Plan. The shares of stock subject to Options shall
be shares of Common Stock. Subject to Section 7.1, the aggregate number of such
shares which may be issued upon exercise of Options shall not exceed 473,438
shares of Common Stock.

Section 2.2 Unexercised Options. If any Option (or portion thereof) expires or
is canceled without having been fully exercised, the number of shares of Common
Stock subject to such Option (or portion thereof) but as to which such Option
was not exercised prior to its expiration or cancellation may again be optioned
hereunder, subject to the limitations of Section 2.1.

ARTICLE III.

GRANTING OF OPTIONS

Section 3.1 Eligibility. Subject to Section 3.2, any (a) Employee of the Company
or one of its Subsidiaries; (b) Consultant; or (c) Independent Director shall be
eligible to be granted Options.

 

4



--------------------------------------------------------------------------------

Section 3.2 Qualification of Incentive Stock Options. Notwithstanding
Section 3.1, no Incentive Stock Option shall be granted to any person who is not
an Employee of the Company or one of its Subsidiaries.

Section 3.3 Granting of Options to Employees and Consultants

(a) The Committee shall from time to time:

(i) Select from among the Employees and Consultants of the Company and any of
its Subsidiaries (including those to whom Options have been previously granted
under the Plan) such of them as in its opinion should be granted Options;

(ii) Determine the number of shares of Common Stock to be subject to such
Options granted to such Employees and Consultants and, subject to Section 3.2,
determine whether such Options are to be Incentive Stock Options or
Non-Qualified Stock Options; and

(iii) Determine the terms and conditions of such Options, consistent with the
Plan.

(b) Upon the selection of an Employee or Consultant of the Company or any of its
Subsidiaries to be granted an Option pursuant to Section 3.3(a), the Committee
shall instruct the corporate secretary or another authorized Officer of the
Company to issue such Option and may impose such conditions on the grant of such
Option as it deems appropriate. Without limiting the generality of the preceding
sentence, the Committee may require as a condition to the grant of an Option to
such an Employee or Consultant that such Employee or Consultant surrender for
cancellation some or all of the unexercised Options which have been previously
granted to him or her. An Option the grant of which is conditioned upon such
surrender may have an Option price lower (or higher) than the Option price of
the surrendered Option, may cover the same (or a lesser or greater) number of
shares as the surrendered Option, may contain such other terms as the Committee
deems appropriate and shall be exercisable in accordance with its terms, without
regard to the number of shares, price, period of exercisability or any other
term or condition of the surrendered Option.

Section 3.4 Granting of Option to Independent Directors

(a) The Board shall from time to time:

(i) Select from among the Independent Directors (including those to whom Options
have previously been granted under the Plan) such of them as in its opinion
should be granted Options;

(ii) Determine the number of shares of Common Stock to be subject to such
Options granted to such selected Independent Directors; and

(iii) Determine the terms and conditions of such Options, consistent with the
Plan; provided, however, that all Options granted to Independent Directors shall
be Non-Qualified Stock Options.

 

5



--------------------------------------------------------------------------------

(b) Upon the selection of an Independent Director to be granted an Option
pursuant to Section 3.4(a), the Board shall instruct the corporate secretary or
another authorized Officer of the Company to issue such Option and may impose
such conditions on the grant of such Option as it deems appropriate. Without
limiting the generality of the preceding sentence, the Board may require as a
condition to the grant of an Option to an Independent Director that the
Independent Director surrender for cancellation some or all of the unexercised
Options which have been previously granted to him or her. An Option the grant of
which is conditioned upon such surrender may have an Option price lower (or
higher) than the Option price of the surrendered Option, may cover the same (or
a lesser or greater) number of shares as the surrendered Option, may contain
such other terms as the Board deems appropriate and shall be exercisable in
accordance with its terms, without regard to the number of shares, price, period
of exercisability or any other term or condition of the surrendered Option.

ARTICLE IV.

TERMS OF OPTIONS

Section 4.1 Stock Option Agreement. Each Option shall be evidenced by a written
Stock Option Agreement, which shall be executed by the Optionee and an
authorized Officer of the Company and which shall contain such terms and
conditions as the Committee (or the Board, in the case of Options granted to
Independent Directors) shall determine, consistent with the Plan. Stock Option
Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to qualify such Options as “incentive stock
options” within the meaning of Section 422 of the Code.

Section 4.2 Exercisability of Options

(a) Each Option shall become exercisable according to the terms of the
applicable Stock Option Agreement; provided, however, that by a resolution
adopted after an Option is granted the Committee (or the Board, in the case of
Options granted to Independent Directors) may, on such terms and conditions as
it may determine to be appropriate, accelerate the time at which such Option or
any portion thereof may be exercised.

(b) Except as otherwise provided in the applicable Stock Option Agreement, no
portion of an Option which is unexercisable at Termination of Employment,
Termination of Consultancy or Termination of Directorship, as applicable, shall
thereafter become exercisable.

(c) To the extent that the aggregate Fair Market Value of stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by an Optionee during any calendar year (under the Plan and all other
incentive stock option plans of the Company or any Subsidiary thereof) exceeds
$100,000, such options shall be treated and taxable as Non-Qualified Stock
Options. The rule set forth in the preceding sentence shall be applied by taking
options into account in the order in which they were granted, and the stock
issued upon exercise of options shall designate whether such stock was acquired
upon exercise of an Incentive Stock Option. For purposes of these rules, the
Fair Market Value of stock shall be determined as of the date of grant of the
Option granted with respect to such stock.

 

6



--------------------------------------------------------------------------------

Section 4.3 Option Price The price of the shares subject to each Option shall be
set by the Committee (or the Board, in the case of Options granted to
Independent Directors); provided, however, that in the case of an Incentive
Stock Option, the price per share shall be not less than 100% of the Fair Market
Value of such shares on the date such Option is granted; and provided, further,
that in the case of an individual then owning (within the meaning of
Section 424(d) of the Code) more than 10% of the total combined voting power of
all classes of stock of the Company, the price per share shall not be less than
110% of the Fair Market Value of such shares on the date such Incentive Stock
Option is granted.

Section 4.4 Expiration of Options. No Option may be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of ten years from the date the Option was granted; or

(b) With respect to an Incentive Stock Option in the case of an Optionee owning
(within the meaning of Section 424(d) of the Code), at the time the Incentive
Stock Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any Subsidiary, the expiration of five
years from the date the Incentive Stock Option was granted.

Section 4.5 At-Will Employment. Nothing in the Plan or in any Stock Option
Agreement hereunder shall confer upon any Optionee any right to continue in the
employ of, or as a Consultant for, the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which are hereby expressly reserved, to discharge any Optionee at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Optionee and the
Company or any Subsidiary.

ARTICLE V.

EXERCISE OF OPTIONS

Section 5.1 Person Eligible to Exercise. During the lifetime of the Optionee,
only he or she may exercise an Option (or any portion thereof); provided,
however, that the Optionee’s Eligible Representative may exercise such
Optionee’s Option during the period of his or her disability (as defined in
Section 22(e)(3) of the Code) notwithstanding that an Option so exercised may
not qualify as an Incentive Stock Option. After the death of the Optionee, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Stock Option Agreement,
be exercised by his or her Eligible Representative.

Section 5.2 Partial Exercise. At any time and from time to time prior to the
time when the Option becomes unexercisable under the Plan or the applicable
Stock Option Agreement, the exercisable portion of an Option may be exercised in
whole or in part; provided, however, that the Company shall not be required to
issue fractional shares and the Committee (or the Board, in the case of Options
granted to Independent Directors) may, by the terms of the Option, require any
partial exercise to exceed a specified minimum number of shares.

 

7



--------------------------------------------------------------------------------

Section 5.3 Manner of Exercise. An exercisable Option, or any exercisable
portion thereof, may be exercised solely by delivery to the corporate secretary
of all of the following prior to the time when such Option or such portion
becomes unexercisable under the Plan or the applicable Stock Option Agreement:

(a) Notice in writing signed by the Optionee or his or her Eligible
Representative, stating that such Option or portion is exercised, and
specifically stating the number of shares with respect to which the Option is
being exercised;

(b) If prior to the Initial Public Offering (or as otherwise provided in any
Stock Option Agreement), a copy of the Stockholders Agreement signed by the
Optionee or Eligible Representative, as applicable;

(c) Full payment for the shares with respect to which such Option or portion is
thereby exercised:

(i) In cash or by personal, certified, or bank cashier check; or

(ii) With the consent of the Committee (or the Board, in the case of Options
granted to Independent Directors) which consent may be provided in the terms of
the applicable Stock Option Agreement or otherwise, (A) shares of Common Stock
which have been owned by the Optionee for more than six months duly endorsed for
transfer to the Company with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof;
(B) except with respect to Incentive Stock Options, shares of the Common Stock
issuable to the Optionee upon exercise of the Option, with a Fair Market Value
on the date of Option exercise equal to the aggregate Option price of the shares
with respect to which such Option or portion is thereby exercised; (C) following
an Initial Public Offering, delivery of a notice that the Optionee has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; or (D) any combination of the
consideration listed in this subsection (c); provided, however, that consent of
the Committee or the Board shall not be required to the extent that any such
form of payment is expressly permitted pursuant to the terms of a Stock Option
Agreement without any additional consent of the Committee or the Board; or

(d) The payment to the Company (in cash or by personal, certified or bank
cashier check or by any other means of payment approved by the Committee) of all
amounts necessary to satisfy any and all federal, state and local tax
withholding requirements arising in connection with the exercise of the Option;

(e) Such representations and documents as the Committee (or the Board, in the
case of Options granted to Independent Directors) deems necessary or advisable
to effect compliance with all applicable provisions of the Securities Act,
Exchange Act and any other federal or state securities laws or regulations. The
Committee (or the Board, in the case of Options granted to Independent
Directors) may, in its sole discretion, also take whatever additional actions it
deems appropriate to effect such compliance including, without limitation,

 

8



--------------------------------------------------------------------------------

placing legends on share certificates and issuing stop-transfer orders to
transfer agents and registrars; and

(f) In the event that the Option or any portion thereof shall be exercised
pursuant to Section 5.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option
or portion thereof.

Section 5.4 Conditions to Issuance of Stock Certificates. The shares of stock
issuable and deliverable upon the exercise of an Option, or any portion thereof,
may be either previously authorized but unissued shares or issued shares which
have then been reacquired by the Company. A certificate of shares will be
delivered to the Optionee at the Company’s principal place of business within
thirty days of receipt by the Company of the written notice and payment, unless
an earlier date is agreed upon. Notwithstanding the foregoing, the Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions (which the Company shall use its
commercially reasonable efforts to satisfy to the extent applicable):

(a) The admission of such shares to listing on any and all stock exchanges on
which such class of stock is then listed;

(b) To the extent prior to the Initial Public Offering (or as otherwise provided
in any Stock Option Agreement), the execution by the Optionee and delivery to
the Company of the Stockholders Agreement;

(c) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee (or the Board, in the case of Options granted to Independent
Directors) shall, in its sole discretion, deem necessary or advisable;

(d) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee (or the Board, in the case of Options
granted to Independent Directors) shall, in its sole discretion, determine to be
necessary or advisable; and

(e) The payment to the Company of all amounts which it is required to withhold
under federal, state or local law in connection with the exercise of the Option.

Section 5.5 Rights as Stockholders. The holder of an Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares purchasable upon the exercise of any part of an Option unless and
until such holder has signed the Stockholders Agreement and certificates
representing such shares have been issued by the Company to such holder.

Section 5.6 Transfer Restrictions. Shares acquired upon exercise of an Option
shall be subject to the terms and conditions of a Stockholders Agreement, to the
extent then applicable. In addition, the Committee (or the Board, in the case of
Options granted to Independent Directors), in its sole discretion, may impose
further restrictions on the transferability of the

 

9



--------------------------------------------------------------------------------

shares purchasable upon the exercise of an Option as it deems appropriate. Any
such restriction shall be set forth in the respective Stock Option Agreement and
may be referred to on the certificates evidencing such shares. The Committee may
require an Employee to give the Company prompt notice of any disposition of
shares of stock, acquired by exercise of an Incentive Stock Option, within two
years from the date of granting such Option or one year after the transfer of
such shares to such Employee. The Committee may direct that the certificates
evidencing shares acquired by exercise of an Incentive Stock Option refer to
such requirement.

ARTICLE VI.

ADMINISTRATION

Section 6.1 Committee. Prior to an Initial Public Offering, the Committee shall
be the Compensation Committee of the Board. Following an Initial Public
Offering, if any, the full Board shall administer the Plan unless and until
there is appointed a Compensation Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan) that, unless otherwise determined by the Board in its discretion, shall
consist solely of two or more Independent Directors appointed by and holding
office at the pleasure of the Board, each of whom is both a “non-employee
director” as defined by Rule 16b-3 and an “outside director” for purposes of
Section 162(m) of the Code. Appointment of Committee members shall be effective
upon acceptance of appointment. Committee members may resign at any time by
delivering written notice to the Board. Vacancies in the Committee may be filled
by the Board in its sole discretion. Any action required or permitted to be
taken by the Committee hereunder or under any Stock Option Agreement may be
taken by the Board.

Section 6.2 Delegation of Authority. The Committee may, but need not, from time
to time delegate some or all of its authority to grant Options under the Plan to
a committee or subcommittee consisting of one or more members of the Committee
or of one or more Officers of the Company; provided, however, that the Committee
may not delegate its authority to grant Options to individuals (a) who are
subject on the date of the grant to the reporting rules under Section 16(a) of
the Exchange Act, (b) whose compensation the Committee determines is, or may
become, subject to the deduction limitations set forth in Section 162(m) of the
Code or (c) who are Officers of the Company who are delegated authority by the
Committee hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation, and the Committee may at any time rescind the authority so delegated
or appoint a new delegatee. At all times, the delegatee appointed under this
Section 6.2 shall serve in such capacity at the pleasure of the Committee.

Section 6.3 Duties and Powers of the Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan and the
Options and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. Notwithstanding the foregoing, the full Board, acting by
a majority of its members in office, shall conduct the general administration of
the Plan with respect to Options granted to Independent Directors. Any such
interpretations and rules in regard to Incentive Stock Options shall be
consistent with the terms and conditions applicable to “incentive stock options”
within the meaning of Section 422 of the Code. All determinations and

 

10



--------------------------------------------------------------------------------

decisions made by the Committee under any provision of the Plan or of any Option
granted thereunder shall be final, conclusive and binding on all persons.

Section 6.4 Compensation, Professional Assistance, Good Faith Actions. The
members of the Committee shall receive such compensation, if any, for their
services hereunder as may be determined by the Board. All expenses and
liabilities incurred by the members of the Committee or the Board in connection
with the administration of the Plan shall be borne by the Company. The Committee
or the Board may employ attorneys, consultants, accountants, appraisers, brokers
or other persons. The Committee, the Company and its Officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee and the Board in good faith shall be final and binding upon all
Optionees, the Company and all other interested persons. No member of the Board
shall be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or the Options, and all members of the
Board shall be fully protected by the Company in respect to any such action,
determination or interpretation.

ARTICLE VII.

OTHER PROVISIONS

Section 7.1 Changes in Common Stock; Disposition of Assets and Corporate Events

(a) Subject to Section 7.1(d) and the terms of any Stock Option Agreement, in
the event that the Committee (or the Board, in the case of Options granted to
Independent Directors) reasonably and in good faith determines that any dividend
or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, in the Committee’s
sole discretion (or in the case of Options granted to Independent Directors, the
Board’s sole discretion), affects the Common Stock such that an adjustment is
determined by the Committee (or the Board, in the case of Options granted to
Independent Directors) to be appropriate in order to prevent dilution,
diminution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to an Option, then the Committee
(or the Board, in the case of Options granted to Independent Directors) shall,
in such manner as it may deem equitable, adjust any or all of:

(i) The number and kind of shares of Common Stock (or other securities or
property) with respect to which Options may be granted under the Plan
(including, but not limited to, adjustments of the limitations in Section 2.1 on
the maximum number and kind of shares which may be issued);

(ii) The number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Options;

 

11



--------------------------------------------------------------------------------

(iii) The exercise price with respect to any Option; and

(iv) The financial or other “targets” specified in each Stock Option Agreement
for determining the exercisability of Options.

(b) Subject to Section 7.1 (d) and the terms of outstanding Stock Option
Agreements, upon the occurrence of a Corporate Event, the Committee (or the
Board, in the case of options granted to Independent Directors), in its sole
discretion, is hereby authorized to take any one or more of the following
actions whenever the Committee (or the Board, in the case of Options granted to
Independent Directors) reasonably in good faith determines that such action is
appropriate in order to prevent dilution, diminution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Option under this Plan, to facilitate such Corporate Event
or to give effect to such changes in laws, regulations or principles:

(i) In its sole discretion, and on such terms and conditions as it deems
appropriate, the Committee (or the Board, in the case of Options granted to
Independent Directors) may provide, either by the terms of the applicable Stock
Option Agreement or, except to the extent expressly prohibited by the terms of
the applicable Stock Option Agreement, by action taken prior to the occurrence
of such Corporate Event and either automatically or upon the Optionee’s request,
for either the purchase of any such Option for an amount of cash, securities, or
other property equal to the amount that could have been attained upon the
exercise of the vested portion of such Option (and such additional portion of
the Option as the Board or Committee may determine) immediately prior to the
occurrence of such transaction or event, or the replacement of such vested (and
other) portion of such Option with other rights or property selected by the
Committee (or the Board, in the case of Options granted to Independent
Directors) in its sole discretion;

(ii) In its sole discretion, the Committee (or the Board, in the case of Options
granted to Independent Directors) may provide, either by the terms of the
applicable Stock Option Agreement or, except to the extent expressly prohibited
by the terms of the applicable Stock Option Agreement, by action taken prior to
the occurrence of such Corporate Event, that the Option (or any portion thereof)
cannot be exercised after such event;

(iii) In its sole discretion, and on such terms and conditions as it deems
appropriate, the Committee (or the Board, in the case of Options granted to
Independent Directors) may provide, either by the terms of the applicable Stock
Option Agreement or, except to the extent expressly prohibited by the terms of
the applicable Stock Option Agreement, by action taken prior to the occurrence
of such Corporate Event, that for a specified period of time prior to such
Corporate Event, such Option shall be exercisable as to all shares covered
thereby or a specified portion of such shares, notwithstanding anything to the
contrary in this Plan or the applicable Stock Option Agreement;

(iv) In its sole discretion, and on such terms and conditions as it deems
appropriate, the Committee (or the Board, in the case of Options granted to
Independent Directors) may provide, either by the terms of the applicable Stock
Option Agreement or, except to the extent expressly prohibited by the terms of
the applicable Stock Option Agreement, by

 

12



--------------------------------------------------------------------------------

action taken prior to the occurrence of such Corporate Event, that upon such
event, such Option (or any portion thereof) be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof (including without
limitation any common parent of the Company and any other company or companies),
or shall be substituted for by similar options, rights or awards covering the
stock of the successor or survivor corporation, or a parent or subsidiary
thereof (including without limitation any common parent of the Company and any
other company or companies), with appropriate adjustments as to the number and
kind of shares and prices; and

(v) In its sole discretion, and on such terms and conditions as it deems
appropriate, the Committee (or the Board, in the case of Options granted to
Independent Directors) may make adjustments in the number and type of shares of
Common Stock (or other securities or property) subject to outstanding Options
(or any portion thereof) and/or in the terms and conditions of (including the
exercise price), and the criteria included in, outstanding Options and Options
which may be granted in the future.

(c) Subject to Section 7.1(d), the Committee (or the Board, in the case of
Options granted to Independent Directors) may, in its sole discretion, include
such further provisions and limitations in any Stock Option Agreement as it may
deem equitable and in the best interests of the Company and its Affiliates.

(d) With respect to Incentive Stock Options, no adjustment or action described
in this Section 7.1 or in any other provision of the Plan shall be authorized to
the extent that such adjustment or action would cause the Plan to violate
Section 422(b)(1) of the Code or any successor provisions thereto, unless the
Committee determines that the Plan and/or the Options are not to comply with
Section 422(b)(1) of the Code. The number of shares of Common Stock subject to
any Option shall always be rounded up to the next higher whole number.

Section 7.2 Options Not Transferable. No Option or interest or right therein or
part thereof shall be liable for the debts, contracts or engagements of the
Optionee or his or her successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law, by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that nothing
in this Section 7.2 shall prevent transfers by will, by the applicable laws of
descent and distribution or, with the prior written consent of the Committee,
pursuant to Permitted Transferees as defined in the Stockholders Agreement.

Section 7.3 Amendment, Suspension or Termination of the Plan. The Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board or the Committee. However, without
stockholder approval within 12 months before or after such action no action of
the Board or the Committee may, except as provided in Section 7.1, increase any
limit imposed in Section 2.1 on the maximum number of shares which may be issued
on exercise of Options, reduce the minimum Option price requirements of
Section 4.3(a), or extend the limit imposed in this Section 7.3 on the period
during which options may be granted. Except as provided by Section 7.1, neither
the

 

13



--------------------------------------------------------------------------------

amendment, suspension nor termination of the Plan shall, without the consent of
the holder of the Option, alter or impair any rights or obligations under any
Option theretofore granted. No Option may be granted during any period of
suspension nor after termination of the Plan, and in no event may any Option be
granted under this Plan after the expiration of ten years from the date the Plan
is adopted by the Board.

Section 7.4 Effect of Plan Upon Other Option and Compensation Plans. The
adoption of this Plan shall not affect any other compensation or incentive plans
in effect for the Company or any Affiliate. Nothing in this Plan shall be
construed to limit the right of the Company or any Affiliate (a) to establish
any other forms of incentives or compensation for directors or employees of the
Company (or any Affiliate); or (b) to grant or assume options otherwise than
under this Plan in connection with any proper corporate purpose, including, but
not by way of limitation, the grant or assumption of options in connection with
the acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

Section 7.5 Approval of Plan by Stockholders. This Plan will be submitted for
the approval of the Company’s stockholders within 12 months after the date of
the Board’s initial adoption of this Plan. No Incentive Stock Option may be
exercised to any extent by anyone unless and until the Plan is so approved by
the stockholders, and if such approval has not been obtained by the end of said
12-month period, the Plan and all Options theretofore granted shall thereupon be
canceled and become null and void.

Section 7.6 Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.

Section 7.7 Conformity to Securities Laws. The Plan is intended to conform to
the extent necessary with all provisions of the Securities Act and the Exchange
Act and any and all regulations and rules promulgated by the Securities and
Exchange Commission thereunder to the extent the Company or any Optionee is
subject to the provisions thereof. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and Options shall be granted and may
be exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and Options
granted hereunder shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

Section 7.8 Governing Law. To the extent not preempted by federal law, the Plan
shall be construed in accordance with and governed by the internal laws of the
State of Delaware, without regard to the principles of conflicts of law thereof,
or principles of conflicts of law of any other jurisdiction which could cause
the application of the laws of any jurisdiction other than the State of
Delaware.

Section 7.9 Severability. In the event any portion of the Plan or any action
taken pursuant thereto shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provisions
had not been included, and the illegal or invalid action shall be null and void.

* * * * *

 

14



--------------------------------------------------------------------------------

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Goodman Global, Inc. as of December 23, 2004.

Executed as of December 23, 2004.

 

/s/ Patricia M. Navis Officer

 

15